Exhibit 10.30

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

Kim S. Brace

 

 

This First Amendment to Employment Agreement (“Amendment”) is made as of
April 22, 2003, between PACIFIC NORTHWEST BANCORP and its subsidiary, PACIFIC
NORTHWEST BANK (individually and collectively referred to as “Bank”) and KIM S.
BRACE (“Executive”), who agree as follows:

 

1.         Extension.  Bank has requested Executive, and Executive has agreed to
extend the term of her Employment Agreement with Bank dated as of June 15, 2001
(the “Employment Agreement”) for an additional two years to June 15, 2005.  The
second sentence of Section 2 of the Employment Agreement is amended and revised
to read as follows:

 

The term of this Agreement begins on June 16, 2001, and terminates on June 15,
2005 (“Term”).

 

2.         Health Care Insurance Coverage.  In addition to any severance or
other payments due to Executive pursuant to the Employment Agreement, Bank shall
pay all premiums for the continuation of health care coverage benefits to
Executive and her covered spouse and dependents pursuant to the Consolidated
Omnibus Budget Reconciliation Act (COBRA) for a period of up to eighteen (18)
months after the termination of Executive’s employment with Bank or its
successor (including employment with any parent company or subsidiary under
common control with Bank or its successor) other than a termination for Cause in
the event that either: (a) a Change of Control (as defined in Bank’s Change of
Control Agreements with certain other key executives) occurs and Executive does
not continue to be employed by Bank or its successor (including employment with
any parent company or subsidiary under common control with Bank or its
successor) for more than thirty (30) months after the closing of the
transaction, or (b) upon the retirement of Executive if, on the date of
retirement, Executive is at least sixty (60) years of age and has been employed
by Bank and/or its successor (including employment with any parent company or
subsidiary under common control with Bank or its successor) for at least five
(5) years.

 

3.         Except as expressly modified hereby, the terms and provisions of the
Employment Agreement shall continue and remain in full force and effect.

 

--------------------------------------------------------------------------------